Petition for Writ of Mandamus Denied and Memorandum Opinion filed
April 10, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00052-CV

IN RE PARKWAY DENTAL ASSOCIATES, P.A., POORANG PAHLAVAN,
       H. TRAM NGUYEN AND SHANNON PRESLEY, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2007-69193

                        MEMORANDUM OPINION

      On January 16, 2014, relators Parkway Dental Associates, P.A., Poorang
Pahlavan, H. Tram Nguyen, and Shannon Presley filed a petition for writ of
mandamus with this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. We deny relators’ petition for writ of mandamus.



                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.